DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, filed 11/11/2020, with respect to claims 2-21 have been fully considered and are persuasive.  The (written description requirement) new matter rejection (35 USC 112(a)) of claims 2-21 has been withdrawn.  Also, the indefinite rejection (35 USC 112(b)) of claims 2-21 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,432,531. Although the claims at issue are not identical, they are not patentably distinct from each other because both .  




Current application 16/589,760
2. A system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: establishing, by a destination endpoint device, a first communication session with a source endpoint device over a network; accessing, by the destination endpoint device, a plurality of communication sessions with a plurality of processing devices over the network; receiving, by the destination endpoint device, 
a data stream transmitted via the first communication session from the source endpoint device and intended for the destination endpoint device, wherein the data stream comprises a plurality of transaction requests; 






without requiring the destination endpoint device to process the plurality of transaction requests in the data stream , 

obtaining, by the destination endpoint device from each of the plurality of processing devices via a corresponding communication session of the plurality of communication sessions, a set of transaction responses corresponding to a respective portion of the plurality of transaction requests; and 
transmitting, by the destination endpoint device, the sets of transaction responses as responses to the plurality of transaction requests to the source endpoint device via the first communication session.
 3. (Currently Amended) The system of claim 2, wherein the requiring the destination endpoint device to generate content for the sets of transaction responses. 
 
4. (Previously Presented) The system of claim 2, wherein the operations further comprise compiling the sets of transaction responses obtained from the plurality of processing nodes via the plurality of communication sessions.  

5. (Previously Presented) The system of claim 2, wherein the operations further comprise maintaining the first communication session with the source endpoint device by transmitting, to the source endpoint device via the first communication session, signals indicating receipts of one or more of the plurality of transaction requests at different instances of time.  

6. (Previously Presented) The system of claim 2, wherein the 

7. (Previously Presented) The system of claim 2, wherein the operations further comprise: intercepting, by a network device disposed between the source endpoint device and the destination endpoint device on the network, the data stream intended for the destination endpoint device; identifying, by the network device, portions of the data stream corresponding to subsets of the plurality of transaction requests for processing by the plurality of processing devices; and distributing, by the network device, the portions of the data stream to the plurality of processing devices.

8. (Previously Presented) The system of claim 7, wherein the operations further comprise: processing, by each of the plurality of processing devices, a corresponding portion of  the plurality of transaction requests to 

9. (Currently Amended) A method, comprising: establishing, by a destination endpoint device, a plurality of communication sessions with a plurality of processing devices over a network; receiving, by the destination endpoint device, a data stream transmitted from a source endpoint device via a first communication session separate from the plurality of communication sessions, wherein the data stream is addressed to the destination endpoint device and comprises a plurality of transaction requests; without  requiring the destination endpoint device to process the plurality of transaction requests, obtaining, by the destination endpoint device from each of the plurality of processing devices via a corresponding communication session of the plurality of as responses to the plurality of transaction requests to the source endpoint device via the first communication session.  

10. (Previously Presented) The method of claim 9, wherein the first communication session comprises a Transmission Control Protocol (TCP) session.  

11. (Currently Amended) The method of claim 9, further comprising: parsing, by the destination endpoint device, the data stream to obtain a first transaction identifier corresponding to a first transaction request from the plurality of transaction requests; determining, by the destination endpoint device, that the first transaction request is assigned to be , by the destination endpoint device, the first transaction request without processing the first transaction request.  

12. (Currently Amended) The method of claim 9, further comprising: intercepting, by a network device disposed between the destination endpoint device and the source endpoint device, the data stream addressed to the destination endpoint device; identifying, by the network device, portions of the data stream corresponding to subsets of the plurality of transaction requests for processing by the plurality of processing devices; and distributing, by the network device, the portions of the data stream to the plurality of processing devices.  

by the network device for each of the plurality of processing devices, a corresponding processing capacity, wherein the portions of the data stream are distributed to the plurality of processing devices based on the determined processing capacity of the plurality of processing devices.  

14. (Currently Amended) The method of claim 12, wherein each transaction request in the plurality of transaction requests is associated with a transaction identifier, wherein the method further comprises: assigning, by the network device, different transaction identifier ranges to the plurality of processing devices, wherein the portions of the data stream are distributed by the network device to the plurality of processing devices based on the assigning.  

15. (Currently Amended) The method of claim 14, further comprising: determining, by the network device for each of the plurality of processing devices, corresponding processing capacity, wherein the different transaction identifier ranges are assigned to the plurality of processing devices based on the determined processing capacities.  

16. (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a destination endpoint device to perform operations comprising: receiving a data stream transmitted from a source endpoint device via a first communication session, wherein the data stream is addressed to the destination endpoint device and comprises a plurality of transaction requests; connecting the destination endpoint device to a plurality of processing devices via a plurality of communication sessions; without requiring the destination endpoint device to process the plurality of transaction requests, obtaining, from each of the 

17. (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the sets of transaction responses are obtained by the destination endpoint device from the plurality of processing devices without requiring the destination endpoint device to generate content for the sets of transaction responses.

18. (Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the operations further comprise compiling the sets of transaction responses obtained 

19. (Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the operations further comprise maintaining the first communication Page 6 of 9Appl. No.: 16/589,760session with the source endpoint device by transmitting, to the source endpoint device via the first communication session, signals indicating receipts of one or more of the plurality of transaction requests at different instances of time.  
20. (Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the operations further comprise ignoring at least a portion of the plurality of transaction requests.  
21. (Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the first communication session comprises a Transmission Control Protocol (TCP) session.  


1. A system comprising:a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: detecting a communication session established over a network between a source endpoint device and a destination endpoint device; intercepting, at one or more network devices that are located in the network between the source endpoint device and the destination endpoint device, 

a data stream transmitted via the communication session from the source endpoint device and intended for the destination endpoint device, wherein the data stream comprises a 
wherein the destination endpoint device is configured to ignore the portions of the data stream;
 processing, by each of the plurality of processing devices, a corresponding portion of the data stream to generate a corresponding response; transmitting, by each of the plurality of processing devices, the corresponding response to the destination endpoint device; and 
causing the destination endpoint device to transmit the corresponding responses received from the plurality processing devices to the source endpoint device as responses to the subset of the plurality of transaction requests via the communication session. 
    2. The system of claim 1, wherein the one or more network devices include a 
    3. The system of claim 1, wherein the one or more network devices include a port mirroring device that is communicatively coupled to the network between the source endpoint device and the destination endpoint device. 
    4. The system of claim 1, wherein the data stream includes a Transmission Control Protocol (TCP) data stream that provides one or more messages formatted according to the ISO 8583 standard. 
    5. The system of claim 1, wherein the identifying comprises: parsing a first portion of the data stream to extract a first transaction identifier associated with a first transaction request; and determining, from the one or more processing devices, a first processing device assigned to process the first transaction request based on the extracted first transaction identifier, and wherein the distributing comprises distributing the first portion of the data stream to the first processing device. 
    6. The system of claim 5, wherein the processing comprises processing, by the 
    7. The system of claim 6, wherein the first transaction request comprises a request to authenticate a transaction corresponding to the first transaction identifier, and wherein the first response indicates that the transaction is authenticated. 
    8. A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: detecting a communication session established over a network between a source endpoint device and a destination endpoint device; intercepting a data stream transmitted via the communication session from the source endpoint device and intended for the destination endpoint device, wherein the data stream comprises a plurality of transaction requests; identifying portions of the data stream corresponding to a subset of the plurality of transaction requests for processing by a 
    9. The non-transitory machine-readable medium of claim 8, wherein the machine comprises a network tap that is communicatively coupled to the network between the source endpoint device and the destination endpoint device. 
    10. The non-transitory machine-readable medium of 
    11. The non-transitory machine-readable medium of claim 8, wherein the identifying comprises: extracting a first transaction identifier from a first portion of the data stream; and determining, from the plurality of processing devices, a first processing device assigned to process the first portion of the data stream based on the extracted first transaction identifier. 
    12. The non-transitory machine-readable medium of claim 11, wherein the distributing comprises transmitting the first portion of the data stream to the first processing device, and wherein the communicating comprises communicating a first response generated based on the first processing device processing the first portion of the data stream to the destination endpoint device. 
    13. The non-transitory machine-readable medium of claim 8, wherein a first portion of the data stream is distributed to a first processing device from the plurality of processing devices and comprises a request to authorize a 
    14. A method comprising: detecting, by one or more network devices, a communication session established over a network between a source endpoint device and a destination endpoint device; intercepting, by the one or more network devices, a data stream transmitted via the communication session and intended for the destination endpoint device, wherein the data stream comprises a plurality of transaction requests; identifying, by the one or more network devices, portions of the data stream corresponding to a subset of the plurality of transaction requests for processing by a plurality of processing devices separate from the destination endpoint device; distributing, by the one or more network devices, the portions of the data stream to the plurality of processing devices, wherein the destination endpoint device is configured to ignore the portions of the data stream; processing, by each of the plurality of processing devices, a corresponding portion of the data stream to generate a corresponding response; communicating, by each of the plurality of processing devices, the 
    15. The method of claim 14, wherein the one or more network devices include a network tap that is communicatively coupled to the network between the source endpoint device and the destination endpoint device. 
    16. The method of claim 14, wherein the one or more network devices include a port mirroring device that is communicatively coupled to the network between the source endpoint device and the destination endpoint device. 
    17. The method of claim 14, wherein the data stream includes a Transmission Control Protocol (TCP) data stream that provides one or more messages formatted according to the ISO 8583 standard. 
    18. The method of claim 14, wherein the identifying comprises hashing a transaction identifier that is parsed from a first portion of the data stream to determine that a first processing device 
    19. The method of claim 18, wherein the communicating comprises communicating, by the first processing device, the first response corresponding to the processing of the first portion of the data to the destination endpoint device. 
    20. The method of claim 18, wherein the first portion of the data stream comprises a request to authenticate a transaction corresponding to the transaction identifier, and wherein the first response indicates that the transaction is authenticated. 





Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reno et al. (US 2015/0350174: see figures 1-2, and 8)
[0019] Referring to FIG. 1, The API risk assessment equipment 120 receives API transaction requests (e.g., Web service API calls, RESTful API transactions, etc.) through one or more data networks 108a from applications processed by one or more API client nodes 100a-100x. The API risk assessment equipment 120 can operate on each of the API transaction requests to generate a risk assessment score based on comparison of content of the API transaction request to content of earlier API transaction requests which have been received from the same source one of the API client nodes 100a-100x and/or from some or all of the API client nodes 100a-100x. The risk assessment score indicates a level of trustworthiness of the API transaction request for processing by an application on the application servers 110. The API risk assessment equipment 120 can control deliverability of the API transaction request through one or more data networks 108b to the application servers 110 for processing based on the risk assessment score. 
[0020] Because the risk assessment is performed by the API risk assessment equipment 120 and, may be performed before the API transaction request reaches the destination node 110 for processing by an application on the application severs 110, the application can be protected from potential damage and the amount of checking can be reduced that is needed by the application or another component of the application servers 110 to obtain a desired level of security. 

    PNG
    media_image1.png
    678
    733
    media_image1.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





1/13/2021
/MARCUS SMITH/           Primary Examiner, Art Unit 2419